Title: From George Washington to Benjamin Tallmadge, 24 June 1781
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                            Head Quarters N Windsor 24th June 1781
                        
                        I have duly received your Favor of the 19th instant with its Inclosure.
                        Be so good as to write me of the Chain of Express immediately on the Recept of this & inform
                            when the Count de Rochambeau leaves Hartford—by what Rout he intends to come on & when he may be expected at my
                            Head Quarters, which he will find at Peekskill. I am &c.

                    